Citation Nr: 1426091	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-13 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased rating for a left shoulder disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 21, 1975, to August 20, 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing is of record. 

This issue was previously remanded by the Board in September 2011 and July 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals VA treatment records, dated from June 2011 to June 2012.  All other documents within Virtual VA are either duplicative of the VBMS claims file or are not pertinent to the present appeal.

The Board notes that, at his June 2011 hearing, the Veteran indicated that he suffered from a heart condition (atrial fibrillation) that was associated with his anxiety disorder.  In the September 2011 decision, the Board decided to grant service connection for an acquired psychiatric disorder.  Hence, the Board considers the Veteran's assertions regarding his heart condition to be tantamount to a claim for service connection for that disability, to include as secondary to his psychiatric disorder.  As the issue of entitlement to service connection for a heart condition, to include as secondary to an acquired psychiatric disorder, has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over that issue and, thus, refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although any additional delay is regrettable, this matter must again be remanded in order to comply with the Board's July 2013 remand directives.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The United States Court of Appeals for Veterans Claims (Court) has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and as will be discussed below the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9.

The July 2013 Board remand directives stated, "Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow [him] the opportunity to obtain and submit those records for VA review."  Unfortunately, no updated VA treatment records have been associated with the claims file since the Board's July 2013 remand.  Furthermore, there has been no documentation or letter to the Veteran in the claims file to indicate that the AMC attempted to obtain his VA treatment records or of their unavailability.  

In a September 2013 Statement in Support of Claim, the Veteran stated that all medical records in regards to his claim are located at the VA Medical Centers (VAMCs) in Portland, Oregon and Vancouver, Washington and the VA Community Based Outpatient Clinics (CBOCs) in Salem, Oregon and Hillsboro, Oregon.  The Veteran was afforded a VA examination in September 2013, in which the examiner noted that the Veteran received steroid injections for his left shoulder in June 2013.  In light of the above, the Board finds that outstanding VA treatment records, relating to the Veteran's claim for an increased rating, are likely to exist.  As such, additional efforts should be undertaken on remand to obtain all VA treatment records in accordance with VA's duty to assist under 38 C.F.R. § 3.159 (2013).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (per curiam).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  This should pertain to records not already submitted.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records, to include treatment records from VAMCs in Portland, Oregon and Vancouver, Washington and the VA CBOCs in Salem, Oregon and Hillsboro, Oregon.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, taken into consideration the provision of 38 C.F.R. § 3.321.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



